Order filed July 25, 2013.




                                             In The

                        Fourteenth Court of Appeals
                                        ____________

                                   NO. 14-13-00565-CR
                                     ____________

                  IN RE WILLIAM ERVIN MITCHELL, Relator


                           ORIGINAL PROCEEDING
                      PETITION FOR WRIT OF MANDAMUS
                               182nd District Court
                               Harris County, Texas
                           Trial Court Cause No. 709814


                                          ORDER

       Relator, a pro se inmate,1 filed a petition for writ of mandamus, asking that
this court compel the trial court, the Honorable Jeannine Barr, presiding judge of
the 182nd District Court, to rule on his motion for post-conviction DNA testing
under Chapter 64 of the Code of Criminal Procedure.



1
 This court affirmed appellant’s conviction for burglary of a habitation with the intent to commit
aggravated assault. See Mitchell v. State, 14-96-01116-CR, 1998 WL 78122 (Tex. App.—
Houston [14th Dist.] Feb. 26, 1998, no pet.) (not designated for publication).
      Relator asserts in his petition that counsel was appointed to represent him on
his DNA motion and that testing was performed in May of 2009. To date, relator
has not been notified that the trial court filed findings of fact after the testing.
Relator provided copies of correspondence and documents with his petition. These
documents reflect that in April of this year, relator’s appointed counsel, Bob
Wicoff, informed relator that after testing in 2009, findings were prepared but
never presented to the court for signature.

      With his petition, relator provided a copy of Proposed Findings of Fact,
which include a finding that “the Defendant fails to show that it is reasonably
probable that the Defendant would not have been convicted for burglary of a
habitation in cause number 709814 if the DNA test results obtained by TDPS-CL
had been available before or during the trial in cause number 709814.” In addition,
“The Court finds, based on the TDPS-CL DNA report, that the DNA testing
ordered pursuant to Chapter 64 did not produce results which were favorable to the
Defendant.”

      Counsel stated in his letter to relator that the State would present the
Proposed Findings to the court for signature. This court has been unable to confirm
whether Findings have been signed. Accordingly, we issue the following order:

      We ORDER the Harris County District Attorney’s Office to file a response
to relator’s petition for writ of mandamus, a copy of which is attached to this order,
on or before August 19, 2013.

                                   PER CURIAM

Panel consists of Chief Justice Hedges and Justices Frost and Donovan.




                                          2